PER CURIAM.
The plaintiff in the trial court appeals a final judgment entered on a jury verdict. The ground urged upon appeal is that the trial court erred in denying appellant’s motion for a new trial because the manifest weight of the evidence is such that the jury could have arrived at its verdict only by misapprehension or prejudice. We have reviewed the record in the light of the arguments advanced and find that the judgment must be affirmed under the rule that where there is substantial, competent evidence to support a jury’s finding of fact, the appellate court will not substitute its judgment for that of the jury. Wrains v. Rose, Fla.App.1965, 175 So.2d 75.
Affirmed.